Citation Nr: 1622133	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990, January 2003 to
December 2004, August 2005 to January 2006, and March 2010 to July 2011, with additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
December 2008 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego California.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in January 2014.  A transcript of the proceeding is of record.

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The January 2014 hearing transcript is in the Virtual VA file.  The VBMS file contains VA treatment records as well as VA examination reports, concerning issues not on appeal, dated since the most recent supplemental statement of the case, issued in November 2014.  Pertinent VA treatment records were already of record in the Virtual VA file as of May 2013.  The Board finds that as the evidence is either duplicative of evidence already in the file, or not relevant to the present claim on appeal, a waiver of review by the agency of original jurisdiction (AOJ) is not required. 


FINDING OF FACT

Although treated for self-limited respiratory illnesses during the appeal period, the most probative evidence of record fails to show the Veteran has a respiratory disability.  



CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, an August 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's available service treatment records (STRs), service personnel records, and a VA examination was conducted in October 2014.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination report, the Board finds that the October 2014 VA examination report is adequate.  The October 2014 VA examiner reviewed the Veteran's claims file, including treatment records, chest X-rays and pulmonary function tests (PFTs).  The examiner also considered the Veteran's lay statements and listened to the Veteran's chest at the time of the examination.  The examiner expressed his opinion regarding the lack of a diagnosis and rationale for the proffered opinion.  

The Board acknowledges the Veteran's December 2014 statement challenging the adequacy of the October 2014 VA opinion.  In this regard, the Veteran complained that the examination was too short and that no new PFTs were obtained.  However, the Board has reviewed the October 2014 VA examination report and finds that the report was adequate.  Clearly, the examiner was able to render an opinion without a lengthy physical examination, based upon the medical evidence of record.  The Board has no reason to find that the examination was inadequate simply because it only lasted a few minutes.  Rather, a medical opinion has probative value when it is factually accurate, fully articulated, and includes sound reasoning for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiner reviewed the medical evidence, which included the Veteran's reported history of breathing and coughing complaints in 2008 and 2009, diagnoses of bronchitis, viral pneumonia, reactive airway disease, tentative diagnosis of asthma, acute bronchitis/upper respiratory infection, rule out pneumonitis, as well as PFTs relevant to that time frame and current X-ray reports.  The Veteran himself offered sworn testimony that the examiner listened to his chest during the examination.  The Board finds that the VA examiner, who is a medical professional, was competent to ascertain whether new PFT studies were required, following an interview with the Veteran, review of the treatment records, and listening to his chest.  The Board is not persuaded by the Veteran's opinion that the examination should have lasted longer or that new PFTs were required.  The Veteran has not provided a competent basis for his opinion that new PFTs were required.  There is no indication that the Veteran has the requisite medical knowledge to offer a competent opinion as to the necessity of new PFTs. 

Further, the Board acknowledges that the examiner did not offer a nexus opinion with respect to bronchitis and pneumonia.  As these resolved, however, without residuals, the necessity of an opinion is obviated.  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms or diagnoses required for service connection.  In particular, the VLJ and the Veteran's representative sought testimony regarding the onset of respiratory symptoms and the initial date of any clinical diagnosis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include any outstanding treatment records.  The Veteran asserted his diagnosis and expressed his contentions regarding the particular dates and types of service in which he believes he incurred a respiratory condition.  The Veteran specifically asserted his belief that he developed a respiratory disorder related to his National Guard service in October 2007 and November 2007, during active duty while fighting wildfires.  As a result of this testimony, the Board remanded the claim in August 2014 for service records regarding the nature of the Veteran's service in October 2007 and November 2007 and specifically, whether the Veteran served on ACDUTRA or INACDUTRA during that period.  With respect to treatment records, the Veteran clarified that there were no outstanding treatment records.  

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

This matter was previously before the Board in August 2014, at which time it was remanded for further development.  Consistent with the August 2014 remand directives, the Veteran's personnel records regarding the aforementioned service in 2007, were obtained.  Thus, the Board finds substantial compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.


II.  Service Connection 

In this case, the Veteran primarily contends that he has a respiratory disorder that is related to his service fighting wildfires in October 2007 and November 2007, while serving on active duty in the National Guard.  Alternatively, he contends that he has a respiratory disorder due to service in Southwest Asia. 

	a.  Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

With respect to veterans who served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established if there are (1) objective indications of a qualifying disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness, that (2) became manifest either (a) during active military service or (b) to a degree of 10 percent or more following service, and (3) cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  It is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Regarding service connection due to events incurred during National Guard service, 10 U.S.C.A. § 12401 provides that "members of the [National Guard] are not in active Federal service except when ordered thereto under law."  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990).  The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

	b.  Analysis

A review of the record in this cases shows that private and VA treatment records dated from 2007 to 2009 indicate that the Veteran experienced upper respiratory symptoms and noted assessments of viral pneumonia (December 2007), chronic bronchitis (April 2008), reactive airway disease (April 2008), tentative diagnosis of asthma (August 2008), acute bronchitis/upper respiratory infection, rule out pneumonitis (August 2009).  Subsequent VA treatment records indicate that the disorder was pneumonia and resolved.  

In October 2014, a VA examiner reviewed the treatment records (which contained the aforementioned assessments), as well as PFTs and chest X-rays, and determined that the Veteran did not have a current diagnosis of a respiratory condition.  Notably, in reaching this conclusion, the examiner cited PFT results dated in September 2008, the same period in which the treatment records also noted the aforementioned diagnoses.  It is apparent, the Veteran had acute respiratory complaints or illnesses variously diagnosed during the appeal period, but with the benefit of time these have been revealed as self-limited events, without residual impairment.  In these circumstances, the record does not reflect the presence of a disability for which compensation benefits are indicated.  

In reaching this conclusion, the Board has considered the Veteran's sworn testimony that his respiratory symptoms began while deployed to Southwest Asia in December 2005.  However, the Board finds the statements not credible as they are in direct conflict with contemporaneous statements made when the Veteran returned from deployment, as well as his other reports regarding onset of symptoms while seeking treatment for respiratory concerns.  In this regard, the Veteran specifically denied having "difficulty breathing" or a cough on his January 2006 post-deployment questionnaire, even though he responded positively to many other symptoms.  Additionally, his VA and private treatment records offer differing dates of onset, including onset in 2007, then resolving, and beginning again in April 2008.  Following treatment in September 2008, the next complaints of a cough are during treatment in August 2009.  In August 2009, the Veteran reported that his cough started just a few days prior to his treatment.  

Moreover, the Board finds the Veteran's sworn testimony that he continued to experience respiratory symptoms and used an inhaler multiple times per day, almost every other day, is not credible as such statements are not supported by the medical evidence of record.  In this regard, VA and private treatment records indicate that he has not been treated for respiratory complaints since 2009 and his albuterol was last listed as an active prescription in August 2009.  His statements regarding the frequent usage of an inhaler are inconsistent with the treatment records which indicate his albuterol was last active more than four years prior to his hearing before the Board.  Further, treatment records show that the Veteran was treated since August 2009 for other issues but never reported difficulty breathing.  In fact, he specifically denied shortness of breath and dyspnea on exertion, in February 2010 and again in June 2011.  As the Board finds the Veteran's statements regarding the onset and duration of his respiratory symptoms are not credible, the Board does not accord the statements probative value. 


ORDER

Service connection for a respiratory disorder, to include as due to an undiagnosed illness, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


